Citation Nr: 1718602	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-37 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a disability manifested by exposure to hydraulic fluid.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for a traumatic brain injury (TBI).

4. Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1985 and had additional service in the reserve forces.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from January 2008, July 2009, and May 2010 rating decisions issued by the RO.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO. A transcript of the hearing is in the claims file.

In August 2015, the Board remanded the issues on appeal for further development. The development has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have disability manifested from exposure to hydraulic fluid.

2. An acquired psychiatric disorder is not attributable to service.

3. TBI had onset during the Veteran's period of service due to injury sustained therein.

4. The Veteran did not have active wartime service.


CONCLUSIONS OF LAW

1. The criteria for service connection for disability manifested from exposure to hydraulic fluid are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

2. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for a TBI are met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for non-service connected pension benefits have not been met. 38 U.S.C.A. §§ 101 (2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in November 2007, November 2009 and May 2010. The claims were last adjudicated in February 2017.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinions obtained, most recently in January 2017, are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in August 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) obtain any outstanding records of treatment, verify all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran and schedule the Veteran for VA examination to determine etiology of his claimed disability manifested by exposure to hydraulic fluid, acquired psychiatric disorder and TBI. The Veteran underwent VA examinations in January 2017 and the examiners opined as to the nature and etiology of the Veteran's disability manifested by exposure to hydraulic fluid, acquired psychiatric disorder and TBI. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Service Connection  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Disability Manifested by Exposure to Hydraulic Fluid

While the Veteran's service personnel records show that Veteran's military occupational specialty (MOS) was pneudraulic systems mechanic, his service treatment records (STRs) do not reflect any treatment for injuries stemming from exposure to hydraulic fluid. 

The January 2017 report of VA fee-basis hematologic and lymphatic examination documents a diagnosis of thrombocytopenia. The Veteran reported that during his period of service he worked in hydraulics and aircraft recovery. He stated that at times he was drenched with hydraulic fluid. He indicated that in the performance of his duties, he did not wear protective gear. He also reported that he was exposed to chemicals, fumes and radiation (on 2 occasions). He was unaware of any abnormal routine lab tests.

The physician opined that the Veteran does not have any current diagnosis of residuals of hydraulic fluid toxification that at least as likely as not was incurred in or caused by a claimed in-service injury, event or illness or became manifest within a year of discharge from active duty service. The physician acknowledged that the Veteran was likely exposed to toxic chemical such as hydraulic fluid; however, the physician concluded there were no current physical examination findings suggesting any residuals of hydraulic fluid toxificiation (i.e., there was insufficient evidence to render a diagnosis associated with any hydraulic fluid toxification). The physician noted that the recent lab work showing mild decrease in platelet count (i.e., thrombocytopenia) was likely an incidental finding. 

The claim of service connection for disability manifested by exposure to hydraulic fluid must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have disability manifested by exposure to hydraulic fluid. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The only other evidence supporting this claim are various general lay assertions. The Veteran is not competent to establish that he has current disability manifested by exposure to hydraulic fluid. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current disability manifested by exposure to hydraulic fluid. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, this claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disorder

The Veteran's service treatment records (STRs) do not reflect any complaints of or treatment for an acquired psychiatric disorder. 

Subsequent to service VA treatment records, including a June 2011 VA addiction psychiatry treatment record, document the treatment the Veteran received for alcohol dependence and anxiety disorder.

The January 2017 report of VA fee- basis mental disorders examination reflects diagnoses of anxiety disorder unspecified and alcohol dependence. On examination, the psychiatrist opined that it was less likely than not that the Veteran's acquired psychiatric disorder was incurred in or caused by a claimed in-service injury, event or illness. The psychiatrist explained that the Veteran's presentation and complaints had been inconsistent throughout the record and the Veteran was a vague historian. The Veteran reported that he had lost 2 sons during his period of service and that he was sexually assaulted; however, he could not recall details of these events. Further, he had previously made no such report or complaint. The psychiatrist concluded that alcohol use was the Veteran's principal dysfunctional issue and his alcohol use had onset at age 13. 

Though the Veteran has a current acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of his acquired psychiatric disorder and incident of his period of service. Rather, the most probative evidence shows that the Veteran's current acquired psychiatric disorder has no etiological relationship to service. (See January 2017 VA examination report). 

The only evidence supporting this claim are the Veteran's assertions. However, the Veteran is a lay person and is not competent to establish that his current acquired psychiatric disorder onset as a result of service. He is not competent to offer opinion as to etiology of any current acquired psychiatric disorder. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture. See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

Thus, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

TBI

A July 1982 service treatment record reports that the Veteran was involved in a motorcycle accident in which he struck his head while wearing a helmet. The Veteran reported that he lost consciousness but was unsure of the length of time of his loss of consciousness. He complained of a painful/stiff neck. Neurological examination showed he was alert and oriented. Cranial nerve function was grossly intact with no decrease in sensory motor function.

A December 1982 service treatment record reflects that the Veteran bumped his head against a locker. He did not lose consciousness. The February 1983 service treatment records document that the Veteran was involved in a fight after drinking and was punched on the left side of his face. He did not lose consciousness. Skull series, facial bones x-ray findings and eye orbit x-ray findings showed no significant abnormality.

A March 1983 optometry clinic service treatment record reflects that the Veteran sustained trauma to his left eye secondary to being hit. On examination, the assessment was subconjunctival hemorrhage.

A May 1986 service treatment record reflects that the Veteran was involved in a motor vehicle accident in November 1985. He sustained facial laceration, fracture of his nose and muscle strain in his back. The examiner, noting that the Veteran had been removed from disability by his private physician, concluded that the Veteran was sufficiently recovered to resume normal duty.

A June 2009 report of VA TBI examination reflects the psychologist's opinion that although the Veteran claimed TBI, there was no clinical or neuropsychological evidence to support the claim. The psychologist explained that the Veteran's objective testing results were consistent with intact cortical function and therefore there were no cortical residuals to describe. Thus, the examiner opined that the Veteran had no TBI caused by or a result head trauma sustained during a period of service. The psychologist explained that there was no mental disorder or diagnosis consistent with a TBI.

An April 2010 statement from the VA physician indicates that the Veteran suffered a traumatic brain injury while in service and was currently receiving treatment for chronic daily headaches.

The January 2017 VA fee-basis examination report documents a diagnosis of mild TBI without residuals. Noting the Veteran's history of head trauma both in and out of service, the physician opined that the Veteran's mild TBI without residuals was at least as likely as not incurred in or caused by claimed in-service injury, event or illness.

Accordingly, the evidence is in relative equipoise in showing that the Veteran has current mild TBI that was caused by an injury sustained in service. Reasonable doubt is resolved in the Veteran's favor and service connection for a TBI is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Non-service-connected Pension

To be eligible for non-service connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521 (j). 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521 (a). Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war. 38 C.F.R. § 3.3 (a) (3).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from January 13, 1981, through April 12, 1985. Service personnel records show that from April 13, 1985 to April 12, 1986, the Veteran had no Active Duty for Training (ACDUTRA) service and served 10 days on Inactive Duty for Training (INACDUTRA). From April 13, 1986 to January 12, 1987, the Veteran served 15 days on ACDUTRA and 16 days on INACDUTRA. From January 13, 1987 to September 25, 1989, the Veteran was on civilian status. From September 26, 1989 to September 25, 1990, the Veteran served 40 days on ACDUTRA and 31 days on INACDUTRA. From September 26, 1990 to September 25, 1991, the Veteran served 89 days on ACDUTRA and 45 days on INACDUTRA. From September 26, 1991 to September 25, 1992, the Veteran had no ACDUTRA service and 12 days on INACDUTRA. 

The Veteran contends that he has the requisite wartime service. The Board finds that the official military records are more probative than lay statements made decades later for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24   (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In sum, the Veteran did not serve in the active military, naval, or air service for 90 days or more during a period of war and was not disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA. Thus, the claim for non-service connected pension must be denied due to the lack of entitlement under the law.


ORDER

Service connection for a disability manifested by exposure to hydraulic fluid is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a TBI is granted.

Entitlement to non-service connected pension benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


